[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The motion for summary judgment is denied as the rule expressed in Clarke v. Clarke, 178 U.S. 186 applies only to the interpretation, construction and legal effect of the provisions of a foreign will as they relate to Connecticut real estate and not to the validity of the will itself.
Moreover, no Connecticut decision cited by the defendant — appellee extends the rule to the validity as distinguished from the effect of the will.
MOTTOLESE, J.